Doster, C. J.
(concurring): While I concur in the judgment of reversal in this case, I only do so as to the first ground, namely, prejudicial statements by jurors to their fellows in the jury-room, for the reason that the evidence, in court, of the jurors as to the making of such statements in the jury-room was admitted without objection. To my mind, the practice of allowing jurors to expose the secrets of the jury-room, and relate matters occurring there which may have influenced their verdict, wAile sanctioned in sucA cases as this by former decisions, is radically wrong. It is allowing jurors to impeach their verdict as to matters inhering in it, audit should not be permitted.
Mr. Justice Pollock; agrees with me.